                    1

                    2

                    3

                    4

                    5

                    6

                    7

                    8                             UNITED STATES DISTRICT COURT
                    9                        EASTERN DISTRICT OF CALIFORNIA
                10

                11      EZEQUIEL FERNANDEZ,                         Case No. 2:20-cv-01854-MCE-JDP
                12                   Plaintiff,                     ORDER GRANTING STIPULATION
                                                                    FOR DISMISSAL WITH PREJUDICE
                13            v.                                    [F.R.C.P. 41 (A)(1)(A)(II)]
                14      CENTRAL TRANSPORT, LLC; and
                        DOES 1 TO 50, Inclusive,                    Complaint Filed: July 27, 2020
                15                                                  Trial Date:      None Set
                                     Defendants.
                16                                                  District Judge: Hon. Morrison C. England
                                                                    Magistrate Judge: Hon. Jeremy D. Peterson
                17
                              Pursuant to the Stipulation for Dismissal with Prejudice [F.R.C.P.
                18
                        41(a)(1)(A)(ii)] between Plaintiff Ezequiel Fernandez and Defendant Central
                19
                        Transport LLC (erroneously sued as “Central Transport, LLC”), the above-captioned
                20
                        action is DISMISSED in its entirety, with prejudice, with each of the Parties to bear
                21
                        his/its respective attorneys’ fees and costs.
                22
                         IT IS SO ORDERED.
                23 Dated: May 4, 2021

                24

                25

                26

                27
20cv1854.so.0429'

                28
                                                          1              Case No. 2:20-cv-01854-MCE-JDP
                           ORDER GRANTING STIPULATION FOR DISMISSAL WITH PREJUDICE [F.R.C.P. 41
                                                     (A)(1)(A)(II)]
